DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 4/6/2021 are acknowledged.  No claims are amended; claims 8, 16, 25-53, 55-81 and 83 are canceled; claim 84 is new; claims 1-7, 9-15, 17-24, 54, 82 and 84 are pending; claims 24, 54 and 82 are withdrawn; claims 1-7, 9-15, 17-23 and 84 have been examined on the merits.

Response to Amendment
The declaration under 37 CFR 1.132 filed 4/6/2021 is insufficient to overcome the rejection of claims 1-7, 9-15 and 17-23 based upon Pallotta in view of Kaplan and Mitchell as set forth in the last Office action because: the “claimed composition” used in the declaration comprises the functionalizing agents of fibronectin, collagen type IV and laminin (declaration, ¶13).  None of the claims are drawn to such a composition.  Claim 1 limits the composition to comprising at least one functionalizing agent, claim 2 recites that the at least one functionalizing agent is an extracellular protein and claim 3 recites that the extracellular matrix protein is selected from the group consisting of fibronectin, collagen type IV, collagen type VI, von Willebrand factor, laminin, and fibrinogen.  Hence, although the claims encompass said “claimed composition” used in the declaration; the unexpected results are not commensurate in scope with the claims in vivo (p. 9, ll. 4-6; [0094]; p. 31, ll. 8-15; [0124-5], [0151], [0157]) and teach that the functionalizing agents used in the declaration (fibronectin, collagen type IV and laminin) increase recruitment of megakaryocytes and increase the production of proplatelets from the megakaryocytes ([0148-9], [0124], [0151], [0157]).  Because none of the claims require any of these functionalizing agents (fibronectin, collagen type IV and laminin), i.e. the limitations of claim 3 can be met with collagen type VI, von Willebrand factor or fibrinogen as the functionalizing agent and not comprise any of fibronectin, collagen type IV or laminin, and the instant disclosure clearly demonstrates that they increase proplatelet formation by megakaryocytes in the compositions, the claims are not commensurate in scope with the unexpected results.  Hence, the secondary consideration of unexpected results is unpersuasive because the claims are not commensurate in scope with the unexpected results and the obviousness rejection is maintained with modification to address the new claim and for clarity.
5 megakaryocytes seeded into the silk sponge (three dimensional silk matrix), which is not the composition claimed in claim 1 nor in claims 2-7, 9-15, 17-23 or 84.  Hence, the claims fail to be commensurate in scope with the unexpected results for a second reason.  Hence, the secondary consideration of unexpected results is unpersuasive because the claims are not commensurate in scope with the unexpected results and the obviousness rejection is maintained with modification to address the new claim and for clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15, 17-23 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Pallotta et al., 2011 (cite U, PTO-892, 3/18/2019; herein “Pallotta”) in view of Kaplan et al., WO 2013/070907 (cite N, PTO-892, 3/18/2019; herein “Kaplan”) and Mitchell et al., US 2012/0238020 (cite A1, IDS, 6/27/2017; herein “Mitchell”).
Pallotta teaches a 3D system mimicking a vascular bone marrow niche (i.e. a composition) (Abst.; p. 1223, ¶1; Fig. 1) comprising tubular porous silk membranes with i.e. wherein the stromal derived factor-1a is associated with the porous silk membrane), Matrigel and fibrinogen, i.e. comprising at least one functionalizing agent, and the silk microtubes are embedded in a three dimensional matrix (Type I collagen) wherein the three dimensional matrix at least partially surrounds the porous silk membrane (Figs. 2 and 3).  Pallotta teaches that megakaryocytes are added to the bioreactor (i.e. the composition) and migrate to the vascular silk microtubes (pp. 1225-6, “Megakaryocyte cultures”; Fig. 3; the composition further comprising a plurality of megakaryocytes located at least partially within the three dimensional matrix).  Pallotta teaches that the megakaryocytes express CD61 (Figs. 3, 4) and produce platelets in the lumen when culture media was flowed through the composition at 32 µl/minute (pp. 1228-1230, “Megakaryocytes extended proplatelets and released functional platelets into the silk microtube flow”; Fig. 3C).  Pallotta teaches that the produced platelets express CD41 and have comparable morphology to control peripheral blood platelets (Ibid.; Figs. 5A, 5C).  Pallotta teaches that the produced platelets bind PAC-I following stimulation with thrombin (pp. 1228-1230, “Megakaryocytes extended proplatelets and released functional platelets into the silk microtube flow”; Figs. 5D and E).
Pallotta does not teach that the three dimensional matrix surrounding the silk microtubes comprises a silk matrix comprising pores, wherein the pores are interconnected and the pores have a diameter of between about 5 and 500 μm; however, a person of ordinary skill in the art at the time of filing would have found it 
Kaplan teaches silk-based scaffolds for engineering complex tissue equivalents which have tunable bulk properties such as porosity, mechanical properties or degradation rate (Abst.) and teaches that the silk matrices can be used for culturing hematopoietic cells or umbilical cord blood cells [00139-140].  Megakaryocytes are present in umbilical cord blood and are hematopoietic cells (i.e. generate platelets); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that Kaplan’s silk-based scaffolds can be used for culturing megakaryocytes.  Kaplan teaches that the silk matrix can comprise interconnected pores with a diameter of 25 – 500 µm ([0037], [0077], [00112]).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the composition of Pallotta wherein the Type I collagen three dimensional matrix is replaced by the three dimensional silk matrix of Kaplan with a reasonable expectation of success because the skilled artisan would find it obvious that the silk matrices of Kaplan can be used for culturing megakaryocytes and is an improvement over the matrix of Pallotta because the silk matrices have tunable bulk properties such as porosity, mechanical properties (e.g. stiffness) and degradation rate; therefore, claims 1-3, 9-13, 17-22 are prima facie obvious.
Pallotta teaches that platelet formation occurs in the bone marrow where megakaryocytes migrate from the osteoblastic to the vascular niche and then extend long filaments, called pro-platelets, that protrude through the vascular endothelium into st ¶), but doesn’t teach that the their 3D system comprises endothelial cells which make up the vascular endothelium.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to seed endothelial cells into the lumen of the silk microtubes in Pallotta’s three dimensional constructs as evidenced by Mitchell and Kaplan.
Mitchell also teaches producing platelets from ex vivo culturing of megakaryocytes (Abst.) wherein the artificial bone marrow niche comprises endothelial cells [0023] and Kaplan teaches seeding endothelial cells into conduits through the silk matrix (Abst.; [0043], [0063], [00128], [00145]) wherein the endothelial cells form a confluent layer, allowing for vascularization of the construct and allowing controlled localization of two different cell types within the scaffold [0063].  Kaplan teaches that the endothelial cells can be primary human endothelial cells [00185-8].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the composition made obvious by Pallotta in view of Kaplan and Mitchell to comprise a confluent layer of primary human endothelial cells within the lumen of the silk microtubes with a reasonable expectation of success; therefore, claims 4-7 are prima facie obvious.
Regarding claim 7, the confluent layer of the plurality of endothelial cells would exhibit a cobblestone morphology because the composition made obvious by Pallotta in view of Kaplan and Mitchell meets all of the structural limitations of the instant claims; therefore, the confluent layer of the plurality of endothelial cells would inherently exhibit the same morphology as in the instantly claimed composition.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  There is no indication in the instant specification that the method of producing the porous silk membrane via gel spinning provides any physical, structural or functional difference to the porous silk membrane.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In this case, the recited steps would not be expected to impart distinctive structural characteristics to the porous silk membrane other than those recited in the claims and met by the composition made obvious by Pallotta in view of Kaplan and Mitchell; therefore, claim 23 is prima facie obvious.
Regarding claims 14 and 15 drawn to the amount of platelets produced, the composition made obvious by Pallotta in view of Kaplan and Mitchell meets all of the structural limitations of the instant claims; therefore, the production of platelets would inherently be the same as the production of platelets by the instantly claimed composition; therefore, claims 14 and 15 are prima facie obvious.
Regarding claim 84, Pallotta teaches that 3 x 105 megakaryocytes were added to each well of the bioreactor (i.e. the composition) between the three dimensional matrix 5 megakaryocytes because Pallotta teaches that the composition can receive 3 x 105 megakaryocytes to produce  differentiated and functional platelets; therefore, claim 84 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-7, 9-15 and 17-23 under 35 U.S.C. 103 over Pallotta in view of Kaplan and Mitchell, Applicants argue (Response. pp. 6-9) that the compositions claimed in claims 1-7, 9-15, 17-23 and 84 possess unexpected properties alleging that the compositions produce unexpectedly high numbers of platelets in that when the claimed composition is perfused for 6 hours with culture medium at 94 µl/min 27 fold more platelets were produced than that in the composition taught by Pallotta (Declaration, ¶19).  Hence, the alleged unexpected property of the composition is high platelet production (no number of platelets produced is given).
Several considerations must be made when assessing allegations of unexpected results which are set forth in MPEP 716.02.
prima facie obviousness in making a final determination of the obviousness of the claimed invention.
B) Alleged unexpected results must be commensurate in scope with the claimed invention.  Regarding the scope of independent claim 1, claim 1 requires a composition comprising, inter alia, a silk membrane in a silk matrix with stromal derived factor-1α (SDF-1α) associated with the membrane and at least one functionalizing agent wherein the functionalizing agent (see original disclosure [0074-9]) can be any compound that facilitates the attachment, development or growth of endothelial cells, megakaryocytes and/or hematopoietic progenitor cells on a silk matrix and/or silk membrane, agents which facilitate the production of white or red blood cells, cell attachment mediators, extracellular matrix proteins including collagen type I, collagen type III, collagen type IV, collagen type VI, elastin, fibronectin, vitronectin, laminin, fibrinogen, von Willebrand factor, proteoglycans, decorin, perlecan, nidogen, hyaluronan, peptides containing known integrin binding domains such as "RGD" integrin binding sequence and any soluble molecule produced by endothelial cells such as fibroblast growth factor-I (FGF-1) and vascular endothelial growth factors (VEGF).  In contrast, the composition on which Applicants base their unexpected result allegation comprises a silk membrane in a silk matrix with stromal derived factor-1α (SDF-1α) associated with the membrane and the functionalizing agents of laminin, fibronectin and type IV collagen (specification, [0151]; declaration, ¶13).  The independent claim encompasses compositions comprising none of laminin, fibronectin or type IV collagen and comprise one of the other functionalizing agents.  Because the alleged unexpected results have only been shown for compositions comprising laminin, fibronectin and type IV collagen and have not been shown for claimed compositions comprising none of laminin, fibronectin or type IV collagen and comprise one of the other functionalizing agents, the alleged unexpected results are not commensurate in scope with claims.
See further discussion above under the heading “Response to Amendment”.  Because the inclusion of the functionalizing agents (fibronectin, collagen type IV and laminin) in the composition has been demonstrated to increase platelet production in the original disclosure, the claims, which encompass embodiments wherein the composition does not comprise any of fibronectin, collagen type IV or laminin, are clearly not commensurate with the composition used to generate the alleged unexpected results.
Additionally, the compositions of claims 1-7 and 19-23 do not require the compositions to comprise megakaryocytes.  It is noted that independent claim 1 recites that the composition is adapted to receive a plurality of megakaryocytes that, in use, produce differentiated and functional platelets which would be met with 2 megakaryocyte cells and a composition adapted to receive megakaryocytes is NOT a composition comprising a plurality of megakaryocytes.  Claims 9-14 and 17-18 require a plurality of megakaryocytes which would be met with 2 megakaryocyte cells.  The compositions of claims 1-7, 9-14 and 17-23 with no or 2 megakaryocytes would not be capable of producing the alleged unexpected result of producing about 0.8 – 2.0 x 106 platelets in about 6 hours (original disclosure, [0101]); hence, claims 1-7, 9-14 and 17-23 are not commensurate in scope with the alleged unexpected results.  Hence, all pending claims are not commensurate in scope with the alleged unexpected results.
See further discussion above under the heading “Response to Amendment”.
composition must be compared to the composition of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  In the instant case, the closest prior art would be the disclosure of Pallotta.  
While the results presented in the declaration show greater platelet production than that of Pallotta, the compositions used, i.e. comprising 2.5 x 105 megakaryocytes and the functionalizing agents of laminin, fibronectin and type IV collagen, are not the claimed compositions.
D) Evidence must show results that are unexpected.  
Thus, Applicants allegation of unexpected results is found unpersuasive because A) the composition used in the declaration, comprising 2.5 x 105 megakaryocytes and the functionalizing agents of laminin, fibronectin and type IV collagen is not a claimed composition; hence, B) none of claims 1-7, 9-14, 17-23 and 84 teach compositions commensurate in scope with the alleged unexpected results.  Hence, the allegation of unexpected results is unpersuasive because the unexpected results are not commensurate in scope with the compositions of claims 1-7, 9-14, 17-23 and 84.  Thus, the rejection is maintained with modification to address the new claim and for clarity.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TRENT R CLARKE/           Examiner, Art Unit 1651      

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651